UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2012 ICON Oil & Gas Fund-A L.P. (Exact Name of Registrant as Specified in Charter) Delaware 333-177051-03 45-3053605 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 427 South Boston Avenue, Suite 703 Tulsa, Oklahoma 74103 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective December 14, 2012, Joel S. Kress is no longer an executive officer of ICON Oil & Gas GP, LLC, the managing generalpartnerof the Registrant, and no longer serves on the Disclosure Committee of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON Oil & Gas Fund-A L.P. By: ICON Oil & Gas GP, LLC, its General Partner Dated:December 14, 2012 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
